Campbell J.
I- concur in dismissing the bill upon two grounds. I do not think, if the levy was good, that the facts set forth furnish any sufficient reason for avoiding the sale either as excessive or as left unredeemed through mistake or misrepresentation. There is no sufficient reason shown for the failure to redeem, which would create an equity against the purchasers.
I also think that Campau’s rights in the particular lots in dispute depend upon analogous principles to those which he sets up against defendants. The same reasons which he claims as invalidating their title, would prevail to disprove any such title in him as must exist in order to maintain this bill. If correct in his claims against defendants, there is no certainty that he will ever own the lots in question, which may fall to some one else on the partition; and if this be so, he cannot claim any peculiar right to have the alleged cloud removed. He and the defendants, upon his theory, occupy similar positions, and he can, upon this ground, have no superior equities.
I therefore am not disposed to enter upon any inquiry into the legal or equitable rules regulating the dealings of tenants in common. As no impressions given under such *48circumstances would have any force as authority, I prefer to reserve any expression upon the subject until it is required by some actual necessity, when it can be given under the light of existing facts. I now concur in the judgment for the reasons given, because the complainant has' not put himself in any position to assail the defendants, or to invoke any principle which will aid him more than it will them.